Citation Nr: 1549522	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-01 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder to include an abnormal heart beat.

2.  Entitlement to service connection for residuals of hot weather injury.

3.  What initial compensable evaluation is warranted for heartburn since August 1, 2010?

4.  What initial compensable evaluation is warranted for sinusitis since August 1, 2010?


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to June 1987. and from June 1994 to July 2010.

This case comes before the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision by the Salt Lake City, Utah, Regional Office (RO).

Additional VA treatment records dated from November 2013 to January 2014 and list of the Veteran's current active diagnoses were associated with the record in February 2014, after issuance of the October 2013 supplemental statement of the case and prior to the case being certified to the Board.  Since these records are not relevant to the claims regarding the ratings assigned for heartburn and sinusitis, the Board may proceed with adjudication of the issues.

The issues on appeal certified by the Agency of Original Jurisdiction included entitlement to service connection for an abnormal heart beat.  The Board has recharacterized this issue more broadly in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.   Clemons v. Shinseki, 23 Vet. App. 1 (2009)

This appeal was processed using Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a cardiovascular disorder and residuals of hot weather injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's heartburn is not manifested by two or more of the following symptoms: epigastric distress with dysphagia, pyrosis, regurgitation, with substernal shoulder and arm pain that is productive of a considerable impairment of health.

2.  The Veteran's sinusitis is not manifested by one or two incapacitating episodes requiring prolonged antibiotic treatment, or by three or more non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable rating for heartburn have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.20, 4.21, 4.27, 4.114, Diagnostic Code 7399-7346 (2015).

2.  The criteria for entitlement to an initial compensable rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6513 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities on appeal since he was last examined in September 2013.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  The Veteran was provided the opportunity to present pertinent evidence and testimony, but he did not request a Board hearing.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Board notes that all of the medical evidence discussed below is found  in the Virtual VA electronic claims file.

Heartburn

In the February 2012 rating decision, service connection for heartburn was granted, and the Veteran was assigned a noncompensable evaluation effective from August 1, 2010.  The disorder is being rated under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the respiratory system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  Thus, in this case, Diagnostic Code 7399 denotes an unlisted condition of the digestive system, and the Agency of Original Jurisdiction determined that the rating criteria most analogous to the Veteran's service-connected heartburn, to include gastroesophageal reflux disease, is encompassed in Diagnostic Code 7346.

A compensable rating of 10 percent under Diagnostic Code 7346 is warranted when two or more of the symptoms for the 30 percent evaluation are of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.   38 C.F.R. § 4.114.

At the May 2011 VA general medical examination a history of heartburn and indigestion with no nausea, vomiting, regurgitation, hematemesis, or melena was reported.  Clinical evaluation of the abdomen/gastrointestinal system revealed normal inspection.  The appellant's bowel sounds were normal.  The VA examiner rendered the Veteran a diagnosis of heartburn/indigestion.  The examiner opined that the disorder had no effect on the appellant's occupation or daily activities.

At the September 2013 VA Disability Benefits Questionnaire examination for esophageal conditions (including gastroesophageal reflux disease), the VA examiner noted that review of medical history revealed the Veteran has had gastroesophageal reflux disease since 2000.  The appellant underwent an endoscopic study in 2013 and peptic ulcer disease was diagnosed.  The appellant is not service connected for peptic ulcer disease.  Symptoms of the Veteran's gastroesophageal reflux disease include pyrosis (heartburn) and reflux.  The VA examiner also noted the Veteran does not have an esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.

During the appeal period, VA treatment records do not show any worsening symptoms or reported complaints by the Veteran regarding this service-connected disability.  While the September 2013 VA examiner noted the Veteran's symptoms included pyrosis, two or more of the symptoms listed under the 30 percent rating criteria for Diagnostic Code 7346 were not shown, nor were a combination of symptoms productive of a considerable impairment of health shown.  As a result, the benefit sought on appeal is denied.

Sinusitis

In the February 2012 rating decision, service connection for sinusitis was granted, and the Veteran was assigned a noncompensable evaluation effective from August 1, 2010.  See 38 C.F.R. § 4.97, Diagnostic Code 6513.

A 10 percent rating for sinusitis under Diagnostic Code 6513 is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  

For VA purposes, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See 38 C.F.R. § 4.97, Diagnostic Code 6513, Note.

At the May 2011 VA general medical examination the Veteran's medical history included a claim of intermittent sinusitis since 1994 with periods of remission.  The Veteran denied having any episodes of sinusitis during the prior 12 months.  Clinical evaluation of the sinus system revealed normal findings.  X-ray examination of the sinuses showed no air-fluid levels, opacification or mucoperiosteal thickening within the paranasal sinuses. The visualized bony structures are grossly intact.  The examiner diagnosed sinusitis and noted the Veteran has "at times only inc[onsistent] congestion."

At an April 2012 VA examination for sinusitis the examiner diagnosed allergic rhinitis, rather than sinusitis, and did not complete the remainder of the examination report for symptoms of sinusitis.  The Veteran is service connected for rhinitis, and that disorder has been assigned a noncompensable rating.  Significantly, the appropriateness of that rating is not an issue that is currently before the Board.  

At a September 2013 VA examination for sinusitis, the examiner noted the Veteran was last treated for sinusitis in spring of 2013.  The appellant reported having infections two times per year.  The Veteran reported seeing an ear, nose, and throat provider in 2013 for enlarged turbinates but no surgery was done.  Symptoms of the Veteran's sinusitis include headaches, pain and tenderness of affected sinus, and purulent discharge or crusting.  The VA examiner found that the Veteran neither had experienced incapacitating nor non-incapacitating episodes of sinusitis in the prior 12 months, nor had the Veteran undergone sinus surgery.

During the appeal period, VA treatment records show the Veteran was prescribed a two week course of antibiotic care in February 2013.  Nevertheless, the reason for this prescription is not clearly noted in the record in order for the Board to determine whether this prescription was related to the service-connected sinusitis.

While the Veteran was prescribed antibiotics for two weeks in February 2013, incapacitating episodes of sinusitis, which are defined as requiring a four to six week course of antibiotics, are not shown.  Further, while the September 2013 VA examination report noted that the Veteran's medical history included sinus infections two times per year, three or more non-incapacitating episodes of sinusitis is not shown.  As a result, the benefit sought on appeal is denied.

Additional Considerations

The Board has considered the Veteran's reported history of symptomatology related to his service-connected heartburn, to include gastroesophageal reflux disease, and sinusitis pursuant to VA treatment sessions and VA examinations.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to identify specific impairment levels due to the service-connected digestive and respiratory disability pictures according to the appropriate diagnostic codes and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The issue of entitlement to a total disability rating based on individual unemployability  has not been raised by the record in connection with these service-connected disabilities currently on appeal, thus is not addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In fact, the September 2013 VA examination reports document the Veteran currently works as an insurance salesman since 2010.   See 38 C.F.R. § 4.16 (2015).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's heartburn, to include gastroesophageal reflux disease, and sinusitis, were so exceptional or unusual as to warrant the assignment of compensable ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected heartburn is inadequate.  See 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  A comparison between the level of severity and symptomatology of the Veteran's assigned noncompensable evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's reported symptoms and the VA examiners' findings of pyrosis (heartburn), indigestion, and reflux are contemplated in the rating criteria.  There are compensable ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for this disability is inadequate at any time.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected sinusitis is inadequate.  See 38 C.F.R. § 4.97, Diagnostic Code 6513.  A comparison between the level of severity and symptomatology of the Veteran's assigned noncompensable evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's symptoms and VA examiners' findings of sinusitis, congestion, headaches, pain and tenderness of affected sinus, purulent discharge or crusting, and two infections per year are contemplated by the rating criteria.  There are compensable ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for this disability is inadequate at any time.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for these service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

The Board has considered the possibility of staged ratings and finds that the scheduler noncompensable ratings have been in effect for the entire initial rating period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.  Moreover, the Board finds that the preponderance of the evidence is against the Veteran's appeal for initial compensable ratings for heartburn, to include gastroesophageal reflux disease, and sinusitis.  Consequently, the benefit-of-the-doubt rule does not apply, and these issues must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, service connection has only been established for coronary artery disease.  Accordingly, there are no other service-connected disabilities in which extra scheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial compensable evaluation for heartburn, to include gastroesophageal reflux disease, is denied.

Entitlement to an initial compensable evaluation for sinusitis is denied.


REMAND

A remand is needed for the issue of entitlement to service connection for a cardiovascular disorder and residuals of hot weather injury to obtain VA examinations and medical opinions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Review of the Veteran's service treatment records shows the Veteran reported on Reports of Medical History dated in August 2003 (page 42) and in May 2010 (page 60) that he had heart murmur as a child.  An examining physician noted "childhood heart murmur, not present during initial enlistment [in] 1983" on a September 1999 Report of Medical History (page 95).  Asymptomatic bradycardia was noted on examination in August 2003 (page 41) and, within one month of separation, a June 2010 private treatment record from the Mercy Clinic Lowell noted clinical findings and diagnosis of bradycardia.  Since separation from service, a February 2013 VA treatment record (found in the Virtual VA electronic claims file) notes electrocardiogram (EKG) testing revealed sinus bradycardia with left axis deviation.

The record is unclear as to whether the Veteran's noted heart murmur during childhood is a congenital disease or congenital defect.  See 38 C.F.R. § 3.303(c) (2015); Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (holding that congenital disease, but not defects, may be service connected, although service connection may be granted for additional disability due to disease or injury superimposed upon a congenital defect during service).  The record is also unclear as to whether the Veteran's bradycardia, noted during service, is related to his post-service diagnosis of sinus bradycardia.  Clarification is required.

With regard to residuals of hot weather injury, review of service treatment records (found in the Virtual VA electronic claims file) document the Veteran was treated for heat exhaustion following a 12 mile road march and hospitalized and monitored for 24 hours in June 2000.  In a May 2010 Report of Medical Assessment, the Veteran noted that he was told by the medic on scene for the heat exhaustion that his heart stopped and the medic could not rule out any long-lasting disorder as a result of this event.  Moreover, during the appeal period, the Veteran reported in a statement attached to the December 2012 VA Form 9 (Substantive Appeal) (found in the Virtual VA electronic claims file) that he was first advised of his heart disorder after experiencing the heat stroke, that experience has made him more susceptible to environmental conditions and affected his heart, and he "chalked it up" to fatigue.  In light of the Veteran's Gulf War status and that this claim is related to the pending appeal for service connection claim for a cardiovascular disorder, VA examination and medical opinions are needed to identify the existence, if any, of residuals of the documented in-service hot weather injury.  38 U.S.C.A. § 1117(a)(2) (West 2014); 38 C.F.R. § 3.317(a)(2)(i)(B) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any relevant outstanding VA treatment records dated since January 2014.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of a cardiovascular disorder.  The entire claims file, to include all VBMS and Virtual VA records must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. The examiner must elicit a full history of this claimed disorder from the Veteran.  

Based upon a review of the record and clinical findings, the VA examiner should provide the following opinions as to whether it is at least as likely as not, i.e., is there a 50/50 chance that:  

a) the Veteran's heart murmur (noted on the service Reports of Medical History, dated September 1999, August 2003, and May 2010) and bradycardia (noted on service examination in August 2003 and by the Mercy Clinic Lowell in June 2010) are congenital defects, congenital disease, or neither?  A defect is defined as a structural or inherent abnormality or condition which is more or less stationary in nature.  

b) if either is a congenital defect is it at least as likely as not that it was subject to a superimposed disease or injury while on active duty?

c) if either disorder is a congenital disease is it at least as likely as not that the disorder was aggravated during service, where aggravation means the disease progressed during service at a greater rate than normally expected according to accepted medical authority?

d) if either disorder is not congenital, then is it at least as likely as not that the disorder had its onset in or was due to active service.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of hot weather injury.  The entire claims file, to include all VBMS and Virtual VA records must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. The examiner must elicit a full history of this claimed disorder from the Veteran.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has any current residuals of the documented in-service hot weather injury in June 2000, to include any cardiovascular disorder or fatigue as reported by the Veteran in the attached statement to the December 2012 VA Form 9?

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

5.  After the development requested has been completed, the Agency of Original Jurisdiction should review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  The Agency of Original Jurisdiction must ensure that the VA physicians documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the Agency of Original Jurisdiction must implement corrective procedures at once. 

6.  When the development requested has been completed, the issues on appeal should be reviewed by the Agency of Original Jurisdiction on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


